Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Receipt and entry of Applicant’s Amendment filed on 11/18/2021 is acknowledged. Claims 1-2, 5-6, and 10 remain pending in the application. 

Examiner Initiated Interview
Authorization for this examiner’s amendment was given in an interview with Robert L. Grabarek, Jr. (Reg. #40,625) on February 2, 2021.
Drawings
As discussed with Applicant, an amended Fig. 2 is required to identify the claimed subject matter of the amended claims.  As shown in the Examiner’s amendment below, the Applicant approved the amended specification that describes the required corrected drawings. 
Examiner’s Amendment
An examiner’s amendment to the record is included below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Amendments to the Claims:
1.	(Currently Amended)  An exhaust turbocharger, comprising:
an exhaust control device, wherein the exhaust control device includes:

an actuating mechanism coupled to the exhaust flap; and 
a servomotor via which the exhaust flap is movable in a regulated and/or a controlled manner, through the intermediary of the actuating mechanism, between a closed position in which the exhaust flap closes an exhaust gas opening in a turbocharger housing of the turbocharger, through which exhaust gas opening exhaust gas is flowable during operation of the exhaust turbocharger, and a further position in which the exhaust flap allows exhaust gas to flow through the exhaust gas opening;
wherein the actuating mechanism is a self-locking mechanism via which the exhaust flap can be prestressed in the closed position in relation to the turbocharger housing;
wherein the actuating mechanism comprises a shaft extending from the servomotor, a gear attached to the shaft, a threaded spindle attached to the gear, wherein the gear rotates the threaded spindle, and a worm gear, wherein the threaded spindle rotates the worm gear, and wherein the actuating mechanism is coupled to the servomotor at a first end and is coupled to the exhaust flap at a second end. 
5.	(Currently Amended)  An exhaust control device for an exhaust turbocharger, comprising:
an exhaust flap for adjusting an exhaust gas flow which flows through a turbine stage of the exhaust turbocharger during operation thereof;
an actuating mechanism coupled to the exhaust flap; and 
a servomotor via which the exhaust flap is movable in a regulated and/or a controlled manner, through the intermediary of the actuating mechanism, between a closed position in which the exhaust flap closes an exhaust gas opening in a turbocharger housing of the turbocharger, through which exhaust gas opening exhaust gas is flowable during operation of the exhaust turbocharger, and a further position in which the exhaust flap allows exhaust gas to flow through the exhaust gas opening;
wherein the actuating mechanism is a self-locking mechanism via which the exhaust flap can be prestressed in the closed position in relation to the turbocharger housing;
wherein the actuating mechanism comprises a shaft extending from the servomotor, a gear attached to the shaft, a threaded spindle attached to the gear, wherein the gear rotates the threaded spindle, and a worm gear, wherein the threaded spindle rotates the worm gear, and wherein the actuating mechanism is coupled to the servomotor at a first end and is coupled to the exhaust flap at a second end.  
Amendments to the Specification:
[0045]	The exhaust control device 2 is generally designed to keep the exhaust flap 3 prestressed in its closed position 7 with the servomotor 6 deactivated. In order to allow this in a particularly simple manner, the actuating mechanism 5 can comprise a worm wheel element 11 and The worm wheel element 11 comprises a shaft 11A extending from the servomotor 6, a gear 11B attached to the shaft 11A, a threaded spindle 11C attached to the gear 11B, wherein the gear 11B rotates the threaded spindle 11C, and a worm gear 11D, wherein the threaded spindle 11C rotates the worm gear 11D.
[0054]	List of reference characters:
1	Exhaust turbocharger 
2	Exhaust control device 
3	Exhaust flap 
4	Turbine stage 
5	Actuating mechanism 
6	Servomotor 
7	Closed position 
8	Position 
9	Exhaust gas opening 
10	Turbocharger housing 
11	Worm wheel element 
11A	Shaft
11B	Gear
11C	Threaded spindle
11D	Worm gear

13	Pulsed operation 
14	Pulsed closing 
15	Travel feedback profile 
16	Lifting (of the exhaust flap; leaving the stop) 
17	Extra pulse (event-controlled pulsed operation) 
18	Pulsed opening 
19	Conventional activation 
20	Travel feedback 
21	Time 
22	Activation 
F_V	Prestressing force 

Allowable Subject Matter
Claims 1-2, 5-6, and 10 are allowed.

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EDWARD BUSHARD/Examiner, Art Unit 3746       


/AUDREY B. WALTER/Primary Examiner, Art Unit 3746